Order entered October 8, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01170-CV

                    IN RE PAUL DEWAYNE THIBODEAUX, Relator

                Original Proceeding from the Criminal District Court No. 3
                                   Dallas County, Texas
                             Trial Court Cause No. 0856041-J

                                         ORDER
                      Before Justices Lang-Miers, Fillmore, and Stoddart

       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus for want of jurisdiction.


                                                    /s/   ROBERT M. FILLMORE
                                                          JUSTICE